Judgment, Supreme Court, New York County (Marcy L. Kahn, J.), rendered May 24, 2005, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 4V2 to 9 years, unanimously affirmed.
Regardless of its merit, defendant’s argument that the court improperly denied his challenge for cause to a prospective juror is not a basis for reversal, because this panelist was excused through the exercise of one of the People’s peremptory challenges. Thus, defendant was not prejudiced (see People v Stone, 239 AD2d 872 [1997], lv denied 90 NY2d 943 [1997]). Concur— Andrias, J.E, Buckley, Catterson, Malone and Kavanagh, JJ.